Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action	
1.        Claims 1, 5, 7-9, 12-14, 17, 19-21, 24, 27-28, 31-35 and 56 are pending. 
            Applicants’ amendment to claims 1 and submission of claim 56 in the reply filed 10/18/2021 are acknowledged and entered.
	Claims 35 is withdrawn from consideration being drawn to non-elected invention.
Claims 1, 5, 7-9, 12-14, 17, 19-21, 24, 27-28, 31-34 and 56 are examined on the merits.
2.     The rejections and objections not recited in this action are withdrawn.


.


   Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 12-14, 19-21, 24, 27-28 and 31-34 remain and claims 1, 5, 7-9 and 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crete et al. (2003, WO 03/029453) in view of  Thangue et al.(2009,  Patent Application Publication No. 20090311244) and Harney et al. (Patent Application Publication No. 2008/0032399).
Instant claims are drawn to a recombinant polynucleotide construct or a plant cell/plant/transformed seed comprising the recombinant polynucleotide construct comprising a gene of interest operably linked to a first repressible promoter comprise at least one operator, a polynucleotide encoding a chemical regulated transcriptional repressor operably linked to a promoter active in plant and a gene silencing construct operably linked to a second repressible promoter, wherein the silencing construct encodes a silencing element that decreases said repressor and wherein the second repressible promoter comprises at least one operator and wherein said chemically regulated transcriptional repressor can bind to each of the operators in the absence of the chemical ligand and thereby repress transcription from said first and second repressible promoters in the absence of said chemical ligand; or wherein said first repressible promoter comprises three of said operators; or wherein said third repressible promoter comprises two or three operators; wherein  the repressor is regulated by tetracycline; or wherein said gene silencing construct encodes a cell non-autonomous silencing element that decrease said repressor; or wherein the silencing element is sirna, and/or hairpin RNA; or wherein the silencing element is a hairpin loop silencing construct; or wherein the plant is tobacco; wherein providing the plant with effective chemical ligand increases expression of said gene of interest and said 
Crete et al. teach a first nucleic acid comprising gene of interest operably linked to a repressible promoter and decreasing the level of a repressor acting on said repressible promoter by using gene silencing construct targeting repressor gene (claims 1-2). Crete et al. further teach that repressor gene is operably linked to a down regulated and inducible promoter by inducer such that only a very small amount of inducer is need to initiate induction of gene expression, which is then propagated from cell to cell without a requirement for further presence of inducer (claim 16, paragraph [0079]) ; Crete et al. further teach the repressor is tetracycline repressor (claims 10); Crete et al. further teach silencing element is double stranded sirna with at least 20 bp nucleotides in length (Example 5). Crete et al. further teach silencing element is hairpin loop structure (page 10, lines 31-32). Crete et al. further teach silencing element could also be additional copy of repressor transgene.(claim 6). Crete et al. further teach generating transgenic tobacco plant. The silencing construct of Crete et al. is considered as a cell non-autonomous silencing element that decrease said repressor
Crete et al. do not teach gene silencing element is operably linked to a second repressible promoter or repressor regulate both the first and the second repressible promoter. Crete et al. do not teach specific number of operator in the repressible 
Thangue et al. teach that using inducible promoter to control the expression of siRNA such that make it conditional on presence of an inducing agent (paragraph [0039]).
Harney et al.teach that a rapid induction of a repressible promoter can be achieved by simultaneously delivering an environmental inducing agent which cause dissociation of the repressor from the repressed inducible promoter and simultaneously promoting the destruction of that repressor (paragraph [0135])
However, given the teaching of Crete et al. that repressor gene is operably linked to a down regulated and inducible promoter by inducer, using the same repressible promoter such as Tetracycline inducible promoter as used in Crete et al. would be an obvious choice. Although Crete et al. does not teach using repressible promoter to control the expressing of silencing element,such design would have been obvious for skilled in the art given the teaching of Thangue et al. that using inducible promoter to control the expression of siRNA such that make it conditional on presence of an inducing agent (paragraph [0039]) and such modification would achieve the same purpose which is delivering silencing element when needed. It would be convenient to use the same repressible promoter, given that expression of gene silencing element 
Although Crete et al. do not teach that providing the plant with effective chemical ligand results in temporally extended expression of said gene of interest, or that temporally extended expression of said gene of interest can be achieved by smaller amount of ligand, or that providing the plant with effective chemical ligand results in complete penetration of expression of gene of interest in shot apical meristem or throughout the plant, those feature would be obviously exhibited by the transgenic tobacco plant expressing the construct of Cretel et al. given the teaching of Cretel that only a very small amount of inducer is need to initiate induction of gene expression, which is then propagated from cell to cell without a requirement for further presence of inducer. Although Crete et al. do not teach specific number of operator in the repressible promoter, such feature are merely considered as obvious design choice for Tetracycline inducible promoter.
Applicants traverse in the paper filed10/18/2021.  Applicants’ arguments have been fully considered but were not found persuasive.  
Applicants argue that adding a repressible promoter to the silencing element which is repressed by the same repressor as the sequence of interest would lead to neither the gene of interest nor silencer being expressed , thereby rendering the principal operation of Crete inoperable (response, page 8).
.
4.	Claims 12-14, 17, 19-21, 24, 27-28 and 31-34 remain and claims 1, 5, 7-9 and 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crete et al. (2003, WO 03/029453) in view of  Thangue et al.(2009,  Patent Application Publication No. 20090311244) and Harney et al. (Patent Application Publication No. 2008/0032399) as for claims 1, 5, 7-9, 12-14, 19-21, 24, 27-28, 31-34 and 56 further in view of Fang et al. (WO 2011/133387).
Claims 1, 5, 7-9, 12-14, 19-21, 24, 27-28, 31-34 and 56 are discussed above.
Claim 17 further contains limitation that the repressor is regulated by sulfonylurea compound and that the sulfonylurea compound comprises triazinylsulfonylurea.
Crete et al. in view Thangue et al. and Harney et al. do not teach that the repressor is regulated by sulfonylurea compound or that the sulfonylurea compound comprises triazinylsulfonylurea. 
Fang et al. teach a repressor is regulated by sulfonylurea compound and that the sulfonylurea compound comprises triazinylsulfonylurea (page 3).
It would have been obvious for skilled in the art to use the sulfonylurea responsive gene switch system to replace the tetracycline system of Crete et al. result in instant invention. One would have motivated to do so given the teaching of Fang et al. that eh use of Tet operon based system had limited use in plant due to problem with inducers which is antibiotic and sensitive to light.



Conclusion

Claims 1, 5, 7-9, 12-14, 19-21, 24, 27-28, 31-34 and 56 are rejected.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/LI ZHENG/Primary Examiner, Art Unit 1662